DETAILED ACTION
This action is response to communication:  original application filed on 03/03/2021.
Claims 1-20 are currently pending in this application.  
The IDS filed on 03/03/2021 has been accepted.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-10, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Williamson et al. US Patent Application Publication 2018/0232528 (Williamson)
	As per claim 1, Williamson teaches a method comprising: identifying, by a first computer system configured to host media items for various users, a set of one or more media items having a first relationship (paragraph 65 with providing acces control to data to users; the media items have a first relationship such as being provided by a data source; also see paragraphs 9-11 wherein the data is part of an organization’s data sources; further see paragraph 27); performing, based on a first machine-learning model, a content analysis on the set of one or more media items (paragraph 62 with analyzing content based on rules; see paragraph 63 wherein determining portions of data using a machine learning model  ); and generating, in response to the first content pattern, a first set of one or more altered media items (figure 4 with determining sensitive portion and applying security operations; see paragraph 65 with security protection including format protection or access controls).
	As per claim 2, Williamson teaches determining, based on the content analysis, a second content pattern contained within the set of media items; and generating, in response to the second content pattern, a second set of one or more altered media items (paragraph 31 with determining different levels of sensitive data; see paragarph 32 with different patterns; see further paragraph 44 with distinguishing between different types of sensitive data including names, ssn, etc; see apragraphs 45-46 with applying different security features to reach desired level; see also paragraph 65 with access control and altering data and providing different data based on access levels; also see paragraph 54 with different types of patterns to recognize sensitive data).
	As per claim 6, Williamson teaches wherein the set of media items includes a video (paragraph 24 wherein data may be video); the video includes a plurality of video images (paragraph 24 wherein data may be video; see paragraph 31 with different frames of video and video frames),and the altering includes altering oen or more content objects in a subset of the plurality of video images (paragraph 31 with altering selected portions of the video; see also paragraph 46 with altering selected sensitive data; paragraph 46 further teaches obfuscation of data portions).  
	As per claim 7, Williamson teaches wherein the set of media items includes a static image, and the altering includes altering one or more content objects in the static image (paragraph 24 with visual; paragraph 54 with pattern recognition including images; see paragraph 31 with and also paragraph 46 with applying policies to the selected data portions; paragraph 31 furtehr teaches obfuscation of data portions).
	As per claim 8, Williamson teaches wherein the set of media items includes a textual string, and the latering includes altering one or more content objects in the textual string (paragraph 46 with obfuscation of data portions; paragraph 54 wherein data may be textual strings such as ssn)
	As per claim 9, Williamson teaches wherein the first machine-learning model is based on a knowledge corpus, and wherein the method further comprises: creating the knowledge corpus from user information related to the set of media items (paragraph 36, 41 with training machine learning module; also see paragraph 64 with training with large sets of data, which may be specific to organization; also see paragraph 80).
	As per claim 10, Wiliamson teaches updating the knowledge corpus based on a received data-access request (paragraph 41 with continuing to train and utilizing user feedback; also see paragraph 80).
	Claim 16 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 9 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 1 above.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Williamson as applied above, in view of Apostolopoulos US Patent Application Publication 2006/0090082 (Aposto)
	As per claim 3, Williamson teaches different levels of access and different versions (paragraph 65), but does not explicitly teach storing, in a data store, a plurality of setes of altered media items including the first set of altered media items.  This would have been obvious, if not inherent.  Williamson teaches providing different sets of altered items, and it would thus have been obvious to store this data in a data store, at least temporarily, to be able to provide it to other users.  However, for a further, teaching, see Aposto (abstract, Figure 1, parabraphs 24-27 with different versions of protected media content which are stored that are accessed by different users based on security level). Further, Aposto teaches associating the first set of altered media items with the set of media items (paragraphs 24-26 wherein different versions of the same media content are stored/associated and are provided according to security level).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).

	As per claim 5, Williamson does not explicitly each wherein the generating the first set of altered media items further comprises: creating a second set of one or more media items, wherein each media item in the second set of media items is a copy of each media item in the set of media items; and altering, based on the first content pattern, each media item in the second set of media items.  However, this would have been obvious.  Williamson already teaches providing an altered version of the original version to the user, based on security level.  However, for a further showing of obviousness, see Aposto (see paragraphs 25-26 with different versions of media content that are stored and then provided based on security level).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).
	As per claim 12, Williamson does not explicitlyt each wherein the first reatoinship is the media items are received from the same location.  This would have been obvious.  Williamson already teaches that the data sources are from within the same organization.  This could be interpreted as the same location.  However, for a more explicit teaching, see Aposto (paragraph 31 wherein content may come from content source or a content storage device).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).
As per claim 13, Williamson does not explicitly teach wherein the first relationship is the media items are received from the same user.  However, this would have been obvious.  FOr example, see Aposto (paragraph 31 wherein the content may be from a content storage device, such as a cd, dvd, etc, which requires the data to be provided by a user).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).
As per claim 14, Williamson does not explicitly teach wherein the first relationship is the media items are received from the same user device.  However, this would have been obvious.  FOr example, see Aposto (paragraph 31 wherein the content may be from a content storage device, such as a cd, dvd, etc)).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).
As per claim 15, Williamson does not explicitly teach wherein the first relationship is a time of receipt where the media items are received during the same time period .However, this would have been obvious.  For example, see Aposto (paragraph 31 wherein the content may be from a content storage device, such as a cd, dvd, etc)).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Aposto.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively and securely provided access to content to end users with different capabilities or access privileges (paragraph 9 of Aposto).


Claim(s) 4, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson as applied above, in view Siavoshy et al. US Patent No. 10,255,415 (Siavoshy).

As per claim 4, Williamson teaches further comprising: detecting a first data-access request from a second computer system, the first data-access request including one or more data-access parameters, the first data-access request directed to the set of media items (paragraph 65 with different access by different users based on security level; data is provided to users in accordance to level of security), selecting the altered media items, and transmitting, in resposne to the first data-access request, the selected set of altered media items (paragraph 65 wherein appropriate data is provided in accordance to security level).  Williamson does not explicitly teach determining, based on the one or more data-access parameters, a first purpose of first data-access request; selecting, based on the first purpose, a set of altered media items form a pluralty of sets of altered media items, wherein the plurality of sets of altered media items include the first set of one or more altered media items.   However, determining a purpose of an access request and providing appropriate media items would have been obvious.  For example, see Siavoshy (abstract, col. 6 lines 33-49, and throughout with determining purpose/use cases and providing appropriate access control).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Siavoshi.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more efficiency and security when providing resources to users (col. 4 lines 26-53) and to ensure that users are qualified to access the resources for selected use cases (col. 6 lines 3-6)
	As per claim 11, Williamson teaches providing a first machine-learning model for content analysis (paragraph 36, 80, and throughout), but does not explicitly teach detecting a purpose of the received data-access requests and providing, to the first machine learning model, the first purpose.  Williamson already teaches the benefits of utilizing machine learning for access control, and it would have been obvious to one of ordinary skill in the art to utilize machine learning to train for user intent.  Controlling access to resources based on user intent is well known in the art.  For example, see Siavoshi (abstract, claim 1, and throughout with access control based on user intent).  Further, as seen throughout Williamson, it would have been obvious to train a system before content analysis as the system would know how to perform after it is trained.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williamson with Siavoshi.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more efficiency and security when providing resources to users (col. 4 lines 26-53) and to ensure that users are qualified to access the resources for selected use cases (col. 6 lines 3-6)
Claim 17 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495